Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 1 of 27 PageID: 1503



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


     JOSHUA SOMOGYI, et al.,

                          Plaintiffs,       Civil No. 17-6546 (RMB/JS)
               v.

     FREEDOM MORTGAGE CORP.,

                             Defendant.

                               AMENDED OPINION

        This Opinion addresses the nationwide class action settlement

 of plaintiffs’ claims under the “Telephone Consumer Protection

 Act” (”TCPA”), 47 U.S.C. §227, et. seq.          Plaintiffs seek approval

 to certify a class of approximately 1.5 million people who received

 defendant’s alleged unsolicited sales calls. If approved 79,330

 participating class members will each receive $75.30.

        This matter is before the Court on plaintiffs’ “Motion for

 Final Approval of Class Action Settlement” [Doc. No. 101].1             After

 the final fairness hearing was held on September 10, 2020, and in

 order to expedite the distribution to the class, the Court entered

 its Order approving the parties’ settlement.         [Doc. No. 112]. This

 Opinion    further   explains    the   Court’s   reasoning    for   granting

 plaintiffs’ motion.2


 1
  The parties consented to the jurisdiction of this Court to decide this
 motion. [Doc. No. 88].
 2 Plaintiffs’ motion is supported by the Declarations (“Decl.”) of David M.

                                        1
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 2 of 27 PageID: 1504



 BACKGROUND

         Joshua and Kelly Somogyi (“Somogyi”) filed this lawsuit on

 August    30,    2017.         On     December    14,    2017,    Stewart    Sieleman

 (“Sieleman”) filed a related case (C.A. No. 17-13110 (JBS/JS)).

 On August 9, 2018, the cases were consolidated for discovery and

 case management purposes [Doc. No. 51].                       The cases were later

 consolidated for all purposes following which the Sieleman action

 was dismissed.

         Plaintiffs allege that beginning in 2013, Freedom Mortgage

 Corp.     (“FMC”)      made    unsolicited       phone    calls    to   plaintiffs’

 residential      and    cellular       phones    using   an    automated    telephone

 dialing system (“ATDS”) without their prior written consent in

 violation of the TCPA.              Plaintiffs allege FMC placed calls even

 after its customers requested the calls stop.                      Plaintiffs also

 allege FMC’s managers deleted certain “do-not-call” requests from

 its computers so that their customers could be called again.

 Plaintiffs      contend       FMC’s    actions    were   willful    and/or    knowing

 violations of the TCPA, and they seek actual and statutory damages,

 treble damages, and other relief.                Defendants deny all liability

 allegations and do not concede that any member of the class was


 Kaufman (Doc. No. 101-13), Lawrence J. Lederer, Esquire [Doc. Nos. 101-3,
 101-8], Brian Mahany, Esquire [Doc. No. 101-5], Stefan Coleman, Esquire [Doc.
 No. 101-6], Professor Jacob H. Russell [Doc. No. 101-9], Joshua Somoygi [Doc.
 No. 101-10], Kelly Whyle Somoygi [Doc. No. 101-11], and Stewart Sieleman
 [Doc. No. 101-12]. Lederer[Doc. No. 106-1] and Kaufman [Do . No. 106-2] also
 submitted Supplemental Declarations (“Supp. Decl.”).
                                         2
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 3 of 27 PageID: 1505



 called by FMC or its vendor in violation of the TCPA or otherwise.

         The case has been vigorously litigated.        FMC filed motions to

 dismiss in Somogyi and Sieleman which were denied.            Somogyi, 2018

 WL 3656158 (D.N.J. August 2, 2018); Sieleman, 2018 WL 3656159

 (D.N.J. Aug. 2, 2018). Thereafter the parties engaged in extensive

 discovery       involving     numerous          interviews,    depositions,

 interrogatories, and document productions from defendants and non-

 parties.     In early 2019, the parties agreed to mediate the matter

 and held three mediation session with a retired United States

 Magistrate     Judge.   Afterwards,       the    parties   continued   their

 discussions and reached an agreement in principal to settle in May

 2019.    The parties entered into their Settlement Agreement on July

 31, 2019.     The Court preliminarily approved the settlement in an

 Order entered on February 24, 2020. [Doc. No. 96].

         The preliminary and final certified class is defined as

 follows:

         All portfolio clients of FMC in the United States whose
         mortgages FMC serviced and who, during the Class Period
         September 1, 2013 through July 22, 2019, received one or
         more calls or voicemails made by or on behalf of FMC to
         any one or more of the client’s cellular, voice over
         internet protocol (VOIP), residential, or landline phone
         numbers. For purposes of the Settlement Class, FMC’s
         “clients” means borrowers and co-borrowers, spouses, and
         successors-in-interest, who shall collectively be deemed
         one client. Excluded from the Settlement Class are (1)
         FMC; (ii) any affiliates of FMC; (iii) any employee of
         FMC or members of their Immediate Family; (iv)
         Plaintiffs’ Counsel; (v) the Judges who have presided

                                       3
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 4 of 27 PageID: 1506



          over the Action; (vi) those persons who file a timely
          and valid request to be excluded from the Settlement
          Class; and (vii) the legal representatives, heirs,
          successors and assigns of any excluded person or entity.


          Insofar as the settlement terms are concerned, they are set

 forth in the parties’ Settlement Agreement which includes monetary

 and non-monetary terms.3          Regarding money, the settlement provides

 that FMC will pay $9.5 million into a non-reversionary account

 maintained by the designated Escrow Agents.                     From this sum,

 plaintiffs propose an attorney fee of $3 million and a cost

 reimbursement        of    $61,198.75.         In    addition,     the     claims

 administrator, Heffler Claims Group, will be paid $450,000.00.

 Plaintiffs also propose that the three (3) named plaintiffs be

 paid a total of $15,000 or an incentive award of $5,000 each.                 The

 settlement sum to be distributed will be paid pro rata to all

 qualifying persons.         To claim an award, a class member was simply

 required to mail in a claim form indicating that he/she was called

 by FMC.

          The   putative   class    consists   of    1,523,970    members    after

 eliminating duplicative addresses and requests for exclusion.                 See

 Supp. Kaufman Decl. ¶6.            In total, 79,330 Proof of Claim forms

 were returned.        Id. ¶8.     Heffler only received twenty-four (24)




 3
     The Settlement Agreement is part of the record. See Doc. No. 89-4.
                                           4
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 5 of 27 PageID: 1507



 requests for exclusion.         See generally Heffler Decl.4        When the

 Court entered its Preliminary Approval Order it was estimated there

 would be a 10% claims rate resulting in a payment of approximately

 $37.61 per claim.      See Doc. No. 96 at 12, 14.        However, now that

 actual numbers exist, the present per claim estimated payment is

 $75.30.

       As    noted,   the     settlement    includes   non-monetary    relief

 including:

       (1)    The designation of a senior manager responsible for
              assuring FMC’s compliance with the TCPA who will report
              to the office of the CEO;

       (2)    Additional training regarding the TCPA’s do-not-call
              lists; and

       (3)    Establishing, maintaining, and implementing procedures
              to facilitate TCPA compliance regarding do not call
              policies and lists. See generally Settlement Agreement
              §3.1.


 DISCUSSION

       The    Court    will     first      address   whether   final    class

 certification should be granted and then turn to the fairness of

 the settlement.

     1. Class Certification

       Every class action must satisfy the requirements of Rule 23(a)


 4
  Arguably, there were two objections to the settlement. However, these
 individuals voiced only general objections and did not object to any specific
 settlement term, requested fee or costs, or service award. See Letters at
 Doc Nos. 103, 105.
                                        5
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 6 of 27 PageID: 1508



 and the requirements of Rule 23(b)(1), (2) or (3).              To satisfy

 Rule 23(a): (1) the class must be so numerous that joinder of all

 members is impractical (numerosity); (2) there must be questions

 of law or fact common to the class (commonality); (3) the claims

 or defenses of the representative parties must be typical of the

 claims or defenses of the class (typicality); and (4) the named

 plaintiffs must fairly and adequately protect the interests of the

 class (adequacy of representation, or simply adequacy).               In re

 Comty. Bank of N. Va. V….Loan Litig. 622 F. 3d 275, 291 (3d Cir.

 2010) (quoting Fed. R. Civ. P. 23).       Plaintiffs seek certification

 under Rule 23(b)(3). This rule requires that: (1) common questions

 of law or fact predominate (predominance), and (2) the class action

 is the superior method for adjudication (superiority). Id.               The

 Court must conduct a “rigorous analysis” of the arguments and

 evidence    presented     to   decide     if   class   certification      is

 appropriate.     In re Lamictal Direct Purchaser Antitrust Litig.,

 957 F.3d 184, 190-91 (3d Cir. 2020).

       The requirements of Rule 23 are met here. Starting with Rule

 23(a), “[n]o minimum number of plaintiffs is required to maintain

 a suit as a class action but generally if the named plaintiff

 demonstrates that the potential number of plaintiffs exceeds 40,

 the first paragraph of Rule 23(a) has been met.”                Stewart v.

 Abraham, 275 F. 3d 220, 226-27(3d Cir. 2001).           Plaintiffs’ class

                                       6
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 7 of 27 PageID: 1509



 of 1,523,970 members plainly meets the numerosity requirement.

       Where, as here, the action proceeds under Rule 23(b)(3), the

 commonality     requirement     is     subsumed    by   Rule    23(b)(3)’s

 predominance requirement.       Danvers Motor Co. v. Ford Motor Co.,

 543 F.3d 141, 148 (3d Cir. 2008)(citing Georgine v. Amchem Prods.,

 Inc., 83 F.3d 610, 626 (3d Cir. 1996) (“Because [Rule] 23(b)(3)’s

 predominance requirement incorporates the commonality requirement,

 [the court] will treat them together.”)). Commonality does not

 require perfect identity of questions of law or fact among all

 class members.     Reyes v. Netdeposit, LLC., 802 F.3d 469, 486 (3d

 Cir. 2015). Instead, the named plaintiffs must demonstrate that

 the class members have suffered the same injury and that their

 claims “depend upon a common contention … capable of classwide

 resolution – which means that determination of its truth or falsity

 will resolve an issue that is central to the validity of each one

 of the claims in one stroke.”        Wal-Mart Stores, Inc. v. Dukes, 564

 U.S. 338, 350 (2011).        The Rule 23(b)(3) predominance analysis

 measures whether the class is significantly cohesive to warrant

 class certification.       Newton v. Merrill Lynch, Pierce, Fenner &

 Smith, Inc. 259 F. 3d 154, 187 (3d Cir. 2001)(citation omitted).

 The predominance requirement examines whether the defendant’s

 conduct was common to the class members, and whether the class

 members were harmed by the defendant’s conduct.            Sullivan v. DB

                                       7
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 8 of 27 PageID: 1510



 Inves., Inc. 667 F. 3d 273, 298 (3d Cir. 2011).          In addition, the

 predominance inquiry “focuses [on] a common course of conduct by

 which the defendant may have injured class members.”              Barel v.

 Bank of Am., 255 F.R.D. 393, 399 (E.D. Pa. 2009).

       The commonality requirement is met here. Plaintiffs and the

 class each allege they received unwarranted telemarketing calls

 from FMC or its vendors.        Further, the focus of FMC’s defense,

 that it did not use an ATDS, is common to the class.          Even if some

 of FMC’s defenses are individualized, they do not predominate over

 the common defenses.       Other common issues of fact and law are

 whether FMC violated the TCPA, whether the violations were knowing

 or   willful,   and   whether    statutory    damages   are   recoverable.

 Accordingly, the commonality and predominance requirements of

 Rules 23(a)(2) and 23(b)(3) are met.

       Since   the   adequacy    and   typicality   analysis   under   Rules

 23(a)(3) and 23(a)(4) merge, they will be addressed together.

 Smith v. Merck & Co., Inc. C.A. No. 13-2970 (MAS/LG), 2019 U.S.

 Dist. LEXIS 120879, at *6         (D.N.J. July 7, 2019). Typicality

 involves an “inquiry whether the named [plaintiff’s] individual

 circumstances are markedly different or . . . the legal theory

 upon which the claims are based differs from that upon which the

 claims of other class members will perforce be based.”          Hassine v.

 Jeffes, 846 F. 2d 169, 177 (3d Cir. 1988) (internal quotations and

                                       8
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 9 of 27 PageID: 1511



 citations omitted).     The typicality requirement is satisfied where

 there is a “strong similarity of legal theories or where the claim

 arises from the same practice or course of conduct.”              In re NFL

 Players Concussion Injury Litig.(“NFL”), 821 F. 3d 410, 428 (3d

 Cir. 2016) (citation omitted).       Here, the named plaintiffs’ claims

 arise from the same practice and conduct of FMC that gives rise to

 the claims of the class members.             Plaintiffs and the class both

 allege   they    were   subject    to       improper   telemarketing   calls.

 Accordingly, the typicality requirement is met.                 See Beck v.

 Maximus, Inc., 457 F.3d 291, 295-96 (3d Cir. 2006).                    “Cases

 challenging the same unlawful conduct which affects both the named

 plaintiffs and the putative class usually satisfy the typicality

 requirements irrespective of the varying fact patterns underlying

 the individual claims.” Stewart v. Abraham, 275 F.3d 220, 227 (3d

 Cir. 2001) (citation omitted).

       Adequate representation depends on two factors: “(a) the

 plaintiff’s attorney must be qualified, experienced, and generally

 able to conduct the proposed litigation, and (b) the plaintiff

 must not have interests antagonistic to those of the class.”

 Wetzel v. Liberty Mut. Ins. Co., 508 F.2d 239, 247 (3d Cir. 1975).

 Both requirements are met here. Class counsel have ably represented

 their clients, as has defense counsel, and the Declarations and

 C.V.’s filed with the Court establish counsel’s qualifications and

                                         9
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 10 of 27 PageID: 1512



 experience. Further, the class plaintiffs, Somoygi and Sieleman,

 have ably fulfilled their roles as class plaintiffs. In addition,

 there is no evidence or argument that the class plaintiffs have

 interests antagonistic to the class.          Thus, the class plaintiffs

 and class counsel are approved, and the adequacy requirement is

 met.

        Since the Court has already found that the predominance

 requirement in Rule 23(b)(3) has been met, the Court will turn to

 the superiority requirement. In this regard, since the class will

 be     certified   for   settlement    purposes    only,    a   showing   of

 manageability at trial is not required.         See Amchem Products, Inc.

 v. Windsor, 521 U.S. 591, 620 (1997). (“Confronted with a request

 for settlement-only class certification, a district court need not

 inquire whether the case, if tried, would present intractable

 management problems, ..., for the proposal is that there be no

 trial.”).

        In addition to the other requirements for class certification

 in Rule 23, the Third Circuit requires that a Rule 23(b)(3) class

 be “currently and readily ascertainable.”         Marcus v. BMW of N.Am.,

 LLC, 687 F.3d 583, 593 (3d Cir. 2012).         Plaintiffs must show that

 “(1) the class is defined with reference to objective criteria;

 and (2) there is a reliable and administratively feasible mechanism

 for determining whether putative class members fall within the

                                       10
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 11 of 27 PageID: 1513



 class definition.”        Byrd v. Aaron’s Inc., 784 F.3d 154, 163 (3d

 Cir. 2015) (internal quotation marks and citation omitted).                   Here

 the ascertainability requirement is met since the class consists

 of FMC customers who are readily identifiable from FMC’s records.

    2. Fairness of Settlement

         Having ruled as to the final certification of the settlement

 class,    the   Court    now    turns   to    the   fairness   of   the   proposed

 settlement.       Where, like in this case, parties seek simultaneous

 class     certification        and   settlement       approval,     courts    must

 scrupulously examine the fairness of the settlement.                      This is

 necessary to protect the interests of all class members.                     In re

 Google Inc. Cookie Placement Consumer Privacy Litig.(“Google”),

 934 F. 3d 316, 322 (3d Cir. 2019) (citation and quotation omitted).

         Rule 23 (e) (2) provides that Courts should grant final

 approval to class action settlements that are “fair, reasonable,

 and adequate.”       To make this evaluation, the 2018 amendments to

 Rule 23 require courts to consider whether:


             (A)    The class representative and class counsel
                    have adequately represented the class;

             (B)    The proposal was negotiated at arm’s length;

             (C)    The relief provided for the class is adequate,
                    taking into account:

                    (i)         The costs, risks, and delay of trial
                                and appeal;

                                          11
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 12 of 27 PageID: 1514




                   (ii)     The effectiveness of any proposed
                            method of distributing relief to the
                            class,   including   the   method of
                            processing class-member claims;

                   (iii)    The terms of any proposed award of
                            attorney’s fees, including timing of
                            payment; and

                   (iv)     Any   agreement    required   to    be
                            identified under Rule 23(e)(3); and

             (D)   The proposal treats class members equitably
                   relative to each other.
 Id.

       Subparagraphs (a) and (b) of Rule 23 address the “procedural

 fairness” of the settlement, while subparagraphs (c) and (d)

 address    “substantive    fairness.”      See   Rule   23   (e)(2)   Advisory

 Committee Notes to 2018 Amendments. In addition, the Third Circuit

 has provided guidance on the factors a Court should consider to

 decide whether to approve a class action settlement. See Girsh v.

 Jepson, 521 F.2d 153 (3d Cir. 1975).             The Girsh factors (id. at

 157)are:

             (1)   the complexity, expense and likely duration
                   of the litigation;

             (2)   the reaction of the class to the settlement;

             (3)   the stage of the proceedings and the amount of
                   discovery completed;

             (4)   the risks of establishing liability;

             (5)   the risks of establishing damages;


                                       12
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 13 of 27 PageID: 1515



             (6)   the risks of maintaining the class action through
                   trial;

             (7)   the ability of the        defendants    to   withstand   a
                   greater judgment;

             (8)   the range of reasonableness of the settlement fund
                   in light of the best possible recovery; and

             (9)   the range of reasonableness of the settlement fund
                   to a possible recovery in light of all the attendant
                   risks of litigation.

 These factors are merely a guide and the absence of one or more

 does not automatically render the settlement unfair.            In re

 Valeant Pharmaceuticals Int’l, Inc. Sec. Litig., C.A. No. 15-CV-

 07658 (MAS-LHG), 2020 WL 3166456, at *7 (D.N.J. June 15, 2020)

 (citation omitted).

       Where applicable the permissive and non-exhaustive Prudential

 factors are also relevant to evaluating the parties’ settlement.

 These factors are:

       [T]he maturity of the underlying substantive issues…the
       development of scientific knowledge, the extent of
       discovery on the merits, and other factors that bear on
       the ability to assess the probable outcome of a trial on
       the merits of liability and individual damages; (2) the
       existence and probable outcome of claims by other
       classes and subclasses; (3) the comparison between the
       results achieved by the settlement for individual class
       or subclass members and the results achieved-- or likely
       to be achieved--for other claimants; (4) whether class
       or subclass members are accorded the right to opt out of
       the settlement;    (5) whether any provisions for
       attorneys’ fees are reasonable; and (6) whether the
       procedure for processing individual claims under the
       settlement is fair and reasonable.


                                       13
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 14 of 27 PageID: 1516



 In re Prudential Ins. Co. Am Sales Practice Litig. Agent Actions

 148 F.3d 283, 323 (3d Cir. 1998).          In addition, the Court may

 consider, “the degree of direct benefit provided to the class,

 which may include “the number of individual awards compared to

 both the number of claims and the estimated number of class

 members, the size of the individual awards compared to

 claimants’ estimated damages, and the claims process used to

 determine individual awards.” In re Baby Prod. Antitrust Litig.,

 708 F. 3d 163, 174 (3d Cir. 2013).

       Generally, courts favor parties reaching an amicable

 agreement and avoiding lengthy litigation. See Google, 934 F.3d

 at 326. A district Court is required to assume a settlement is

 fair if “(1) the negotiations occurred at arm’s length; (2)

 there was sufficient discovery; (3) the proponents of the

 settlement are experienced in similar litigation; and (4) only a

 small fraction of the class objected.”          NFL, 821 F. 3d at 436.

 This presumption applies even when, as here, the settlement

 negotiations preceded the actual certification of the class.

 Beneli v. BCA Fin. Servs., 324 F.R.D. 89, 101 (D.N.J. 2018).

 Nevertheless, since the Court is a fiduciary for absent class

 members it must examine the proposed settlement with care.

 Ultimately, whether to approve a proposed settlement is left to

 the discretion of the District Court. Girsh, 521 F. 2d at 156.

                                       14
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 15 of 27 PageID: 1517



       The Court has no hesitation in finding that the parties’

 settlement is “fair, reasonable and adequate.”                   As to the Rule

 23(e)(2)     factors,      plaintiffs        and    class    counsel     admirably

 represented the class.        The case was vigorously litigated and at

 all relevant times plaintiffs’ counsel, as well as defense counsel,

 fully protected their clients’ interests.                    Plaintiffs’ counsel

 successfully opposed motions to dismiss and pursued the detailed

 fact investigation and discovery they needed to succeed at trial

 if necessary.      The record also reflects the parties’ settlement

 was arrived at after “arm’s length” negotiations.                      The parties

 participated in three (3) mediation sessions with a retired United

 States Magistrate Judge and continued separate direct discussions

 to finalize the settlement.        The Court also accepts plaintiff and

 defense counsel’s assessment of the fairness of the settlement and

 their representation that the parties did not discuss payment of

 attorney’s fees until they agreed on all essential settlement

 terms. See In re Prudential Ins. Co. of Am. Sales Practices Litig.,

 962   F.Supp.450,    543    (D.N.J.     1997)      (“[T]he   Court   credits    the

 judgment of Plaintiffs’ counsel, all of whom are active, respected,

 and accomplished in this type of litigation.”).

       As to the Rule 23(e)(2)(C) factors, these are met.                 Regarding

 the   “complexity,      expense   and    likely      duration”    of    the   case,

 defendant has a colorable defense that the TCPA does not apply

                                         15
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 16 of 27 PageID: 1518



 here because it did not use an ATDS.          Further, the Supreme Court

 may soon rule on the ATDS dispute at issue which may bar any

 recovery for plaintiffs.       In addition, absent a settlement it is

 likely the class could not hope to recover any money for years.

 The COVID crises has slowed civil litigation to a crawl.           Further,

 even if plaintiffs are successful at trial, an appeal by defendant

 is likely.      In addition, even if plaintiffs’ motion for class

 certification is successful, defendant could appeal pursuant to

 Rule 23(f) which would further delay the ultimate resolution of

 the case.     The fact that the settlement provides prompt relief to

 the class in a matter that was subject to substantial colorable

 class certification and liability defenses, weighs in favor of

 approving the settlement.

        Rule    23(e)(2)(C)(ii)      addresses    the    effectiveness     of

 distributing relief to the class and the method of processing

 claims.     This factor also favors approving the settlement.            The

 parties hired an experienced and qualified claims administrator

 who fulfilled his duty to provide notice to the class as set forth

 in the Court’s Preliminary Approval Order.               As required, the

 administrator also followed up to track down class members who

 originally could not be contacted and sent the required Notice a

 second time.     Heffler Decl. ¶¶ 8-11.      Further, the settlement did

 not impose an onerous burden on class members who elected to

                                       16
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 17 of 27 PageID: 1519



 receive a settlement payment.                    They simply had to certify in a

 Proof Claim Form that they received one or more telemarketing calls

 or voicemails from FMC or its vendors to which the class member

 did not consent.         See Settlement Agreement §5.4.                    Settlement Class

 Members could submit claim forms electronically via the Settlement

 website or by regular U.S. Mail.                    Heffler Decl. ¶ 13.           Requiring

 a   simple    certification           to     receive       a    settlement      payment      is

 reasonable         and    appropriate.                In       addition,        given      the

 administrator’s          performance        to     date,       the    Court    foresees     no

 problems     processing         the   future       payments      to    the    class.       The

 Settlement Agreement requires FMC to fund the settlement twenty

 (20)   days   after       the    Effective         Date    which      is    reasonable     and

 appropriate.        Settlement Agreement §2.1.

        Having found that Rule 23(e)(2) is satisfied, the Court now

 turns to the Girsh factors.                  An analysis of these factors also

 weighs in favor of approving the parties’ settlement.                                  If the

 parties continue to litigate it is likely the litigation will

 continue     for    years.        While      this    fact      standing       alone   is    not

 dispositive, it certainly weighs in favor of settlement.                                   Even

 before the COVID crisis occurred the parties faced a long road

 ahead to resolve the case.                 The COVID crisis adds to the delay in

 the case. If the case did not settle, additional discovery needed

 to be taken, Rule 23 class certification had to be decided, expert

                                               17
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 18 of 27 PageID: 1520



 reports had to be prepared, and Daubert and dispositive motions

 would undoubtedly have been filed, argued and decided.                All this

 work would inevitably take years to complete.             The delay to trial

 would     be   even   longer   if    either    side    appealed     the   class

 certification decision.        See Rule 23(f).        The parties are better

 off with the certainty of a prompt settlement and payment rather

 than the uncertainty of whether they will get any recovery at some

 future unknown date.      The Court agrees with plaintiffs that their

 settlement      eliminates     the   risk     of   losing     and    “provides

 substantial,     immediate     and   guaranteed    monetary    and    remedial

 relief[.]”. Brief at 24-25.

         As to the reaction of the class to the settlement, this factor

 favors granting plaintiffs’ motion. Although 1.5 million notices

 were served, there are no substantive objections to the settlement

 terms (Lederer Decl. ¶53), and only a relatively small number of

 opt-outs (24).        Kaufman Decl. ¶¶12-13; see In re Elec. Carbon

 Prods. Antitrust Litig., 447 F. Supp 2d 389, 406 (D.N.J. 2006)

 (“The absence of objections to a fee request, or the imposition of

 minimal objections, is seen as an indicator that the fee request

 is fair.”); Landsman & Funk, P.C. v. Skinder-Strauss Assocs., C.A.

 No. 08-CV-3610 (CLW), 2015 WL 2383358, at *5 (D.N.J. May 18, 2015),

 aff’d, 639 F. App.’x 880 (3d Cir. 2016) (approving TCPA class

 settlement and stating, “[t]he number of exclusions and objections

                                       18
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 19 of 27 PageID: 1521



 are thus exceptionally small in relation to the size of the

 potential and confirmed class.         Such a discrepancy weighs in favor

 of approval of the settlement.”); Wal-Mart Stores, Inc. v Visa

 U.S.A., Inc., 396 F.3d 96, 119 (2d Cir. 2005) (“The favorable

 reaction of the overwhelming majority of class members to the

 settlement      is   perhaps     the    most    significant      factor      in

 our…inquiry.”).

       An analysis of the stage of the proceedings and the amount of

 discovery completed also favors settlement.              The case was not

 settled until plaintiffs conducted sufficient investigation and

 discovery to evaluate the strength and weaknesses of their case.

 The parties engaged in significant motion practice that laid bare

 their legal theories.        In addition, plaintiffs’ depositions and

 review of thousands of documents enabled them to assess defendants’

 exposure and their chances of success.5                As to the risk of

 establishing     liability     and   damages,   this   factor   also   favors

 settlement.    Defendant has a colorable defense that it did not use

 an ATDS.     In this regard, nobody knows how the Supreme Court will

 rule when it addresses the definition of an ATDS.            It is possible

 the decision may bar plaintiffs’ claim in its entirety.            As to the

 risks of maintaining the class action through trial, no one knows



 5 In NFL, the Third Circuit found this factor was satisfied even though no
 formal discovery was taken. 821 F. 3d at 438-39.
                                        19
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 20 of 27 PageID: 1522



 for certain.        However, this factor is essentially “toothless” in

 a class settlement because there will be no trial.                NFL, 821 F. 3d

 at 440.      Thus, this factor deserves “minimal consideration.”                Id.6

        As mentioned, it is noteworthy that the Supreme Court granted

 certiorari     in    Facebook,   Inc.   v.   Duguid,   No.   19-511     (S.Ct.).

 Facebook followed from the Ninth Circuit’s decision in Marks v.

 Crunch San Diego, LLC, 904 F. 3d 1041, 1052 (9th Cir. 2018) (holding

 that the statutory definition of an ATDS is not limited to devices

 with   the    capacity    to   call   numbers   produced     by    a   random    or

 sequential number generation, but also includes devices with the

 capacity to dial stored numbers automatically.).                   The case is

 significant since it is poised to resolve a Circuit split on what

 constitutes an ATDS under the definition set forth in the TCPA.

 Due to the uncertainty regarding how the Supreme Court will rule,

 it is possible the decision may foreclose plaintiffs’ claim.                This

 uncertainty weighs in favor of settling, especially where the

 payment to each class member is more than de minimis.

        The Girsh factors require the Court to examine whether the

 defendant could withstand a greater judgment. Since the settlement

 did not take into consideration the defendant’s ability to pay,



 6 Other defenses FMC asserted included that its calls were informational and
 noncommercial and did` not constitute telemarketing under the TCPA, that it
 had consent to call its own client borrowers, and that any calls fell within
 the established business relationship provision of the TCPA.
                                        20
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 21 of 27 PageID: 1523



 the Court will not examine this factor in detail.             Further, the

 fact that a defendant may be able to pay more to settle does not

 undermine the reasonableness of the existing settlement. Sullivan

 v. DB Invest., Inc., 667 F. 3d 273, 323 (3d Cir. 2011)(en banc).

 Further, “a defendant’s ability to withstand a much higher payment

 does not necessarily mean that it’s obligated to pay any more than

 what the [class members] are entitled to under the theories of

 liability that existed at the time the settlement was reached.”

 In re Warfarin Sodium Antitrust Litig., 391 F. 3d 516, 538 (3d

 Cir. 2004).

       The   last   Girsh   factors    to   consider   are   the   range   of

 reasonableness of the fund in light of the best possible recovery,

 and the range of reasonableness of the settlement fund to a

 possible recovery in light of the alternate risks of litigation.

 Although the parties originally estimated each participating class

 member would receive $37.61, the present estimate is $75.30.

 Insofar as TCPA cases are concerned, this payment is within the

 range of other settlements that have been approved and in fact is

 on the high side.       See e.g.,    Hashn v. Dep’t. Stores Nat. Bank,

 182 F. Supp. 3d 935, 944 (D. Minn, 2016) ($33.20); Estrada v. Yogi,

 Inc., C.A. No. 13-1989, 2015 WL 589542, at *7 (E.D. Cal. Oct. 6,

 2015) ($40.00); In re Capital One Tel. Consumer Prot. Act. Litig.,

 80 F. Supp 3d 781, 790 (N.D.I11. 2015) ($34.60).

                                       21
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 22 of 27 PageID: 1524



       The reasonableness of the settlement is bolstered by the fact

 that FMC agreed       to remedial relief designed to end improper

 telemarketing practices.        As attested to by Associate Professor

 Jacob H. Russell, plaintiffs’ consultant, this relief is not pro

 forma.     Russell specializes in corporate governance, compliance

 and consumer protection.        See generally Russell Decl.         Russell

 attested to the fact that the agreed to remedial relief, “provides

 meaningful relief to the settlement class and is closely calibrated

 to its intended goal of reducing the likelihood of TCPA violations

 in the future.”       Russell Decl. ¶12.      According to Russell, the

 benefits to the class are “substantial” (¶21), “will reduce the

 likelihood of future unsolicited or unauthorized calls” (¶22), and

 “provides a novel additional benefit to plaintiffs when compared

 to other TCPA cases.” (¶26). Russell concludes that the required

 corporate compliance relief, “provides a significant benefit to

 class members, as well as to individuals outside the class, and is

 thus a material and valuable supplement to the monetary component

 of the settlement.” (¶31).       Russell’s opinions are informative.

       The Court also finds that a consideration of the Prudential

 factors favors settlement.         The Court has already examined the

 ability of the parties to evaluate each other’s liability position

 and the likelihood of success.         The Court has also compared the

 recovery in this case to other TCPA settlements.          In addition, the

                                       22
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 23 of 27 PageID: 1525



 Court has found that the notice given to the class was the most

 practical means that satisfies due process.              In addition, the

 claims process is straightforward and reasonable. To recover money

 a class member was simply required to submit a certification that

 the claimant was called. The method of apportioning the settlement

 sum to be paid to each class member is also reasonable and

 appropriate.        The   administrative     benefits    of   a    pro   rata

 distribution outweighs the headaches, delay, inefficiencies, and

 difficulties that would result from requiring that the payment to

 each class member be calculated based on how many calls each

 claimant received, when, the length of the calls, etc.

       In order to evaluate the adequacy of the settlement the Court

 asked the parties to address the recent decision in Ward v.

 Flagship Credit Acceptance LLC., C.A. No. 17-2069, 2020 WL 759389

 (E.D.Pa. Feb. 13, 2020). In Ward, the Court denied the plaintiff’s

 motion for final approval of a TCPA class action settlement.

 However, Ward is distinguishable. In Ward, the Court was concerned

 about the fact the case settled before plaintiffs had a full

 understanding of the merits.          Id. at *13.       In fact, the case

 settled before an answer or Rule 12 motion was filed.             This is not

 the case here because here the case did not settle until the

 parties engaged in fulsome motion practice and discovery.                 The

 Court in Ward was “not convinced that counsel could fully assess

                                       23
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 24 of 27 PageID: 1526



 the fairness of the settlement given the early posture during which

 the parties reached agreement.”       Id at *14.    Again, for the reasons

 discussed this is not the case here.

        Just as important, the Court in Ward was concerned about

 whether the defendant could pay more to settle. Although during

 settlement discussion the defendant raised its ability to pay a

 substantial settlement sum, the Court was concerned the class could

 not verify that $4 million was all the defendant could afford to

 pay.    Id. at *16.     Also, defendant’s claim that it did not have

 insurance was not appropriately investigated.           Unlike Ward, FMC’s

 ability to pay did not factor into the agreed upon settlement sum.

        In addition, in Ward the Court was concerned that a $35.30

 payment to each class member was de minimis.           Id. at *19.     Here,

 the Court does not consider $75.30 to be de minimis.             While this

 sum may not be a “king’s ransom,” it certainly is nothing to scoff

 at since 49,000 people will be getting a check for $75.30 that

 they otherwise would not receive.          This is better than the nothing

 they would have received unless plaintiffs filed, litigated and

 settled the case. The Court is mindful of the fact that the

 settlement affords benefits to the class who, absent a settlement,

 may not have been aware of their legal rights or had too little

 incentive to pursue an individual suit. A survey of the TCPA

 settlements around the country reveals that although there are

                                       24
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 25 of 27 PageID: 1527



 higher per claimant recoveries, most TCPA settlements are for a

 lower amount. See Ward at *23 (citing cases); See also Plaintiffs’

 Brief at 14 (citing cases).

       The Court is mindful that it is not able to conclude that

 plaintiffs squeezed the last available dollar out of FMC. However,

 this is not required in order to approve a class settlement.                See

 Baby Products, 708 F. 3d at 174-75 (“[t]he role of a district court

 is not to determine whether the settlement is the fairest possible

 resolution[.]”; Henderson v. Volvo Cars of N.Am., LLC., C.A. No.

 09-4146 (CCC), 2013 WL 1192479, at *11 (D.N.J. March 22, 2013)

 (citing cases) (“[T]o withhold approval of a settlement of this

 size because [Volvo] could withstand a greater payment would make

 little    sense   where   the    [settlement]   is   within   the   range   of

 reasonableness and provides substantial benefits to the Class.”).

 The bottom line is that the Court concludes that the parties’

 settlement is within the reasonable range of TCPA settlements and

 is   fair,   reasonable    and    adequate   when    considered     from    the

 perspective of the class as a whole.         This is what is      required in

 order to approve the parties’ settlement.             See generally In re

 AT&T Corp. Sec. Litig., 455 F. 3d 160 (3d Cir. 2006); see also

 Ins. Brokerage Antitrust Litig., 579 F. 3d at 259 (a settlement

 that would eliminate delay and expenses and provides immediate

 benefit to the class strongly favors approval).

                                       25
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 26 of 27 PageID: 1528



       The recent decision in Johnson v. NPAS Solutions, LLC.. _____

 F.3d _____, 2020 WL 5553312 (11th Cir. Sept. 17, 2020), also

 deserves mention.      In Johnson the court ruled that an incentive

 payment to the class representative was improper.               As to this

 holding, the Court respectfully declines to follow Johnson.            There

 is substantial precedent from this Circuit supporting approval of

 incentive payments.       See Varacallo v. Mass. Mut. Life Ins. Co.,

 226 F.R.D. 207, 257-58 (D.N.J. 2005) (“The Court finds ample

 authority in this and other circuits for the approval of incentive

 funds.”); see also Landsman & Funk, P.C., supra (affirming lower

 Court’s class action settlement that included an incentive award

 to the class plaintiff); Talone v. The American Osteopathic Assoc.,

 C.A. No. 16-CV-04644-NLH-JS, 2018 WL 6318371, at *17 (D.N.J. Dec.

 3, 2018) (“Courts may grant incentive awards in class action cases

 to particular members of the class.”) (citation and quotation

 omitted); Smith v. Prof. Billing & Management Services, Inc., C.A.

 No. 06-4453(JEI), 2007 WL 4191749, at *3 (D.N.J. Nov. 21, 2007)

 (“Substantial authority exists for the payment of an incentive

 award to the named plaintiff.”).           Until and unless the Supreme

 Court or Third Circuit bars incentive awards or payments to class

 plaintiffs, they will be approved by this Court if appropriate

 under the circumstances.      Here the incentive payments to the class

 plaintiffs is appropriate given their substantial contribution to

                                       26
Case 1:17-cv-06546-RMB-JS Document 115 Filed 10/20/20 Page 27 of 27 PageID: 1529



 the successful settlement of the case.

         Regarding attorney’s fees, the Court will enter a separate

 Opinion justifying counsel’s award.                              Counsel deserves to be fairly

 compensated for their years of hard work.7                                           Nevertheless, the

 Court’s Order provides that counsel’s attorney’s fees may not be

 paid earlier than the payments to the class.

 CONCLUSION

         Accordingly,             for      all      the     foregoing           reasons,         plaintiffs’

 “Motion for Final Approval of Class Action Settlement” is granted.8

                                                           s/ Joel Schneider
                                                           JOEL SCHNEIDER
                                                           United States Magistrate Judge

 Dated: October 20, 2020




 7
   To be clear, the Court’s Preliminary Approval Order approved the form and manner of notice to the class. Doc.
 No. 96. Kaufman’s Declarations attest to the fact that all required notice requirements were satisfied. Doc. Nos.
 101-13, 106-1.
 8
   This Amended Opinion corrects an inadvertent misstatement in the initial Opinion.
                                                           27
